Case 1:21-cv-04808-PKC-MMH Document 1 Filed 08/26/21 Page 1 of 17 PageID #: 1


     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
     -----------------------------------------------------------------------x
     JOSEF VOLMAN
                                                                                 Case No. _____________
                                                 Plaintiff,
                         -against-
                                                                                 COMPLAINT

    AMA COFFEE INC d/b/a BREW MEMORIES
    and YW SQUARE HOLDINGS LLC,


                                                 Defendants.
     ------------------------------------------------------------------------x




          Plaintiff Josef Volman (hereafter referred to as "plaintiff”), by counsel, Gabriel A.

  Levy. P.C., as and for the Complaint in this action against defendants AMA Coffee Inc d/b/a

  Brew Memories and YW Square Holdings LLC (together referred to as "defendants"), hereby

  alleges as follows:

                                     NATURE OF THE CLAIMS

          1.           This lawsuit opposes pervasive, ongoing and inexcusable disability

  discrimination by the defendants. In this action, plaintiff seeks declaratory, injunctive and

  equitable relief, as well as monetary damages and attorney’s fees, costs and expenses to redress

  defendants’ unlawful disability discrimination against plaintiff, in violation of Title III of the

  Americans with Disabilities Act (“ADA”) 42 U.S.C. §§ 12181 et. seq. and its implementing

  regulations, the New York State Executive Law (the "Executive Law''), § 296, New York State

  Civil Rights Law, § 40, and the Administrative Code of the City New York (the ''Administrative

  Code''), § 8-107. As explained more fully below, defendants own, lease, lease to, operate and control a

  place of public accommodation that violates the above-mentioned laws. Defendants are vicariously

  liable for the acts and omissions of their employees and agents for the conduct alleged herein.

                                                      1
Case 1:21-cv-04808-PKC-MMH Document 1 Filed 08/26/21 Page 2 of 17 PageID #: 2



         2.       These defendants made a financial decision to ignore the explicit legal

  requirements for making their place of public accommodation accessible to persons with

  disabilities – all in the hopes that they would never be caught. In so doing, defendants made a

  calculated, but unlawful, decision that disabled customers are not worthy. The day has come

  for defendants to accept responsibility. This action seeks to right that wrong by making

  defendants’ place of public accommodation fully accessible so that plaintiff can finally enjoy

  the full and equal opportunity that defendants provide to non-disabled customers.

                                JURISDICTION AND VENUE

         3.          This Court has jurisdiction over this matter pursuant to 42 U.S.C. § 12188

  and 28 U.S.C. §§ 1331 and 1343 as this action involves federal questions regarding the

  deprivation of plaintiff's rights under the ADA. The Court has supplemental jurisdiction over

  plaintiff's related claims arising under the New York State and City laws pursuant to 28 U.S.C.

  § 1367(a).

         4.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because

  defendants’ acts of discrimination alleged herein occurred in this district and defendants’ place

  of public accommodation that is the subject of this action is located in this district.

                                            PARTIES

         5.       At all times relevant to this action, plaintiff has been and remains a resident of

  the State of New Jersey.

         6.       At all times relevant to this action, plaintiff has been and remains bound to

  ambulate in a wheelchair, having been born with spastic diplegia cerebral palsy with mild

  involvement of the right arm. As a result, Plaintiff suffers from medical conditions that inhibit

  walking and restrict body motion range and movement.

         7.       Plaintiff lives 10 minutes away from New York and is currently working as a
                                                2
Case 1:21-cv-04808-PKC-MMH Document 1 Filed 08/26/21 Page 3 of 17 PageID #: 3



  DJ and entertainer throughout the New York area.

          8.         At all relevant times, the defendants operate and/or lease property located at or

  about 295 7th Avenue, Brooklyn, New York 11215 (hereinafter referred to as the “Premises”).

          9.         Each defendant is licensed to and/ or does business in New York State.

          10.        At all relevant times, the defendants operate a place of public accommodation

  at the Premises.


                  ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

          11.        Each of the defendants is a public accommodation as they own, lease, lease to,

  control or operate a place of public accommodation, the Premises, within the meaning of the

  ADA (42 U.S.C. § 12181 and 28 C.F.R. § 36.104), the Executive Law (§ 292(9)) and the

  Administrative Code (§ 8- 102(9)).

          12.        The Premises is a place of public accommodation within the meaning of the

  ADA (42 U.S.C. § 12181 and 28 C.F.R. § 36.104), the Executive Law (§ 292(9)) and the

  Administrative Code (§ 8-102(9)) as it is a facility operated by a private entity and its

  operations affect commerce.

          13.        Numerous architectural barriers exist at defendants’ place of public

  accommodation (the “Premises”) that prevent and/or restrict access to plaintiff, a person with

  a disability.

          14.        Upon information and belief, the Premises was designed and constructed for

  first possession after January 26, 1993.

          15.        Upon information and belief, at some time after January 1992, defendants

  made alterations to the Premises, including areas adjacent and/or attached to the Premises.

          16.        Upon information and belief, at some time after January 1992, defendants

  made alterations to the Premises.
                                                  3
 Case 1:21-cv-04808-PKC-MMH Document 1 Filed 08/26/21 Page 4 of 17 PageID #: 4



            17.      Within the past three years of filing this action, plaintiff attempted to and

     desired to access the Premises.

            18.      Plaintiff travels within the New York area on a regular basis as part of his work

     as a DJ and intends on returning to the Premises in the future.

            19.      The services, features, elements and spaces of defendants’ place of public

     accommodation are not readily accessible to, or usable by plaintiff as required by the

     Americans with Disabilities Act Accessibility Guidelines, 28 C.F.R. Part 36, Appendix A, and

     adopted by the United States Department of Justice in 1991 as the Standards for Accessible

     Design (“1991 Standards”) or the revised final regulations implementing Title III of the ADA

     adopted by the United States Department of Justice in 2010 as the 2010 Standards for

     Accessible Design (“2010 Standards”).

            20.      Because of defendants’ failure to comply with the above-mentioned laws,

     including but not limited to the 1991 Standards or the 2010 Standards and the Administrative

     Code, plaintiff was and has been unable to enjoy safe, equal and complete access to defendants’

     place of public accommodation.

            21.      Defendants' place of public accommodation has not been designed,

     constructed, or altered in compliance with the 1991 Standards, the 2010 Standards, the

     Administrative Code, the Building Code of the City of New York (“BCCNY”), or the 2014

     New York City Construction Code (“2014 NYC”).

            22.      Barriers to access that plaintiff encountered and/or which deter plaintiff from

     patronizing the defendants’ place of public accommodation as well as barriers that exist

     include, but are not limited to, the following:

I.   INACCESSIBLE ENTRANCE. ACCESSIBLE ROUTE TO ESTABLISHMENT NOT PROVIDED
     AS REQUIRED. ACCESSIBLE MEANS OF EGRESS NOT PROVIDED AS REQUIRED.


                                                   4
   Case 1:21-cv-04808-PKC-MMH Document 1 Filed 08/26/21 Page 5 of 17 PageID #: 5



       EXISTING STEPS AT ENTRANCE ACTS AS A BARRIER TO ACCESSIBILITY. REQUIRED
       RAMP NOT PROVIDED FOR STEP AT ENTRANCE.
          a. Accessible routes shall be provided in accordance with 206 and shall comply with Chapter 4.
             Accessible routes shall be provided where required by 206.2. At least one accessible route
             shall be provided within the site from accessible parking spaces and accessible passenger
             loading zones; public streets and sidewalks; and public transportation stops to the accessible
             building or facility entrance they serve. Entrances shall be provided in accordance with
             206.4. Entrance doors, doorways, and gates shall comply with 404 and shall be on an
             accessible route complying with 402. In addition to entrances required by 206.4.2 through
             206.4.9, at least 60 percent of all public entrances shall comply with 404. Means of egress
             shall comply with section 1003.2.13 of the International Building Code (2000 edition and
             2001 Supplement) or section 1007 of the International Building Code (2003 edition)
             (incorporated by reference, “Referenced Standards” in Chapter 1). Changes in level shall
             comply with 303. Changes in level greater than ½ inch high shall be ramped, and shall
             comply with 405 or 406.
 II.   REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT ENTRANCES.
       NON-COMPLIANT CHANGE IN FLOOR LEVEL WITHIN REQUIRD MANUEVERING
       CLEARANCE AT ENTRANCES.
          a. Minimum maneuvering clearances at doors and gates shall comply with 404.2.4.
             Maneuvering clearances shall extend the full width of the doorway and the required latch
             side or hinge side clearance. Floor or ground surface within required maneuvering clearances
             shall comply with 302.Changes in level are not permitted.
III.   INACCESSIBLE DINING TABLES AT EXTERIOR. REQUIRED MINIMUM KNEE AND TOE
       CLEARANCE NOT PROVIDED AT DINING TABLES. A MINIMUM PERCENTAGE OF
       EXISTING DINING TABLES REQUIRED TO BE ACCESSIBLE NOT PROVIDED.
          a. Where dining surfaces are provided for the consumption of food or drink, at least 5 percent
             of the seating spaces and standing spaces at the dining surfaces shall comply with 902.
             Dining surfaces and work surfaces shall comply with 902.2 and 902.3. A clear floor space
             complying with 305 positioned for a forward approach shall be provided. Knee and toe
             clearance complying with 306 shall be provided. Where toe clearance is required at an
             element as part of a clear floor space, the toe clearance shall extend 17 inches (430 mm)
             minimum under the element. Toe clearance shall be 30 inches (760 mm) wide minimum.
             Where knee clearance is required under an element as part of a clear floor space, the knee
             clearance shall be 11 inches deep minimum at 9 inches above the ground, and 8 inches deep
             minimum at 27 inches (685 mm) above the finish floor or ground. Knee clearance shall be 30
             inches (760 mm) wide minimum.
IV.    INACCESSIBLE DINING TABLES AT INTERIOR. REQUIRED MINIMUM KNEE AND TOE
       CLEARANCE NOT PROVIDED AT DINING TABLES. A MINIMUM PERCENTAGE OF
       EXISTING DINING TABLES REQUIRED TO BE ACCESSIBLE NOT PROVIDED.
          a. Where dining surfaces are provided for the consumption of food or drink, at least 5 percent
             of the seating spaces and standing spaces at the dining surfaces shall comply with 902.
             Dining surfaces and work surfaces shall comply with 902.2 and 902.3. A clear floor space
             complying with 305 positioned for a forward approach shall be provided. Knee and toe
             clearance complying with 306 shall be provided. Where toe clearance is required at an
             element as part of a clear floor space, the toe clearance shall extend 17 inches (430 mm)
             minimum under the element. Toe clearance shall be 30 inches (760 mm) wide minimum.
             Where knee clearance is required under an element as part of a clear floor space, the knee
             clearance shall be 11 inches deep minimum at 9 inches above the ground, and 8 inches deep
                                                    5
   Case 1:21-cv-04808-PKC-MMH Document 1 Filed 08/26/21 Page 6 of 17 PageID #: 6



             minimum at 27 inches (685 mm) above the finish floor or ground. Knee clearance shall be 30
             inches (760 mm) wide minimum.
 V.    INACCESSIBLE DINING COUNTER. NON-COMPLIANT HEIGHT OF DINING COUNTER
       EXCEEDS MAXIMUM HEIGHT ALLOWANCE. REQUIRED MINIMUM KNEE AND TOE
       CLEARANCE NOT PROVIDED AT DINING COUNTER. PORTION OF DINING COUNTER
       REQUIRED TO BE ACCESSIBLE NOT PROVIDED.
          a. Where dining surfaces are provided for the consumption of food or drink, at least 5 percent of
             the seating spaces and standing spaces at the dining surfaces shall comply with 902. Dining
             surfaces and work surfaces shall comply with 902.2 and 902.3. A clear floor space complying
             with 305 positioned for a forward approach shall be provided. Knee and toe clearance
             complying with 306 shall be provided. Where toe clearance is required at an element as part
             of a clear floor space, the toe clearance shall extend 17 inches (430 mm) minimum under the
             element. Toe clearance shall be 30 inches (760 mm) wide minimum. Where knee clearance is
             required under an element as part of a clear floor space, the knee clearance shall be 11 inches
             deep minimum at 9 inches above the ground, and 8 inches deep minimum at 27 inches (685
             mm) above the finish floor or ground. Knee clearance shall be 30 inches (760 mm) wide
             minimum.
VI.    EXISTING STEPS AT TRAVEL PATH TO RESTROOMS ACT AS A BARRIER TO
       ACCESSIBILITY. REQUIRED RAMP NOT PROVIDED FOR STEPS AT TRAVEL PATH
       LEADING TO RESTROOMS.
          a. Accessible routes shall be provided in accordance with 206 and shall comply with Chapter 4.
             Changes in level shall comply with 303. Changes in level greater than ½ inch high shall be
             ramped, and shall comply with 405 or 406.
VII.   COMPLIANT SIGNAGE IDENTIFYING THE RESTROOM NOT PROVIDED AS REQUIRED.
          a. Signs shall be provided in accordance with 216 and shall comply with 703. Interior and exterior
             signs identifying permanent rooms and spaces shall comply with 703.1, 703.2, and 703.5.
             Where pictograms are provided as designations of permanent interior rooms and spaces, the
             pictograms shall comply with 703.6 and shall have text descriptors complying with 703.2 and
             703.5. Section 216.2 applies to signs that provide designations, labels, or names for interior
             rooms or spaces where the sign is not likely to change over time. Examples include interior
             signs labeling restrooms, room and floor numbers or letters, and room names. Tactile text
             descriptors are required for pictograms that are provided to label or identify a permanent room
             or space. Pictograms that provide information about a room or space, such as “no smoking,”
             occupant logos, and the International Symbol of Accessibility, are not required to have text
             descriptors. Signs shall comply with 703. Where both visual and tactile characters are required,
             either one sign with both visual and tactile characters, or two separate signs, one with visual,
             and one with tactile characters, shall be provided. Tactile characters on signs shall be located
             48 inches (1220 mm) minimum above the finish floor or ground surface, measured from the
             baseline of the lowest tactile character and 60 inches (1525 mm) maximum above the finish
             floor or ground surface, measured from the baseline of the highest tactile character. Where a
             tactile sign is provided at a door, the sign shall be located alongside the door at the latch side.
             Where a tactile sign is provided at double doors with one active leaf, the sign shall be located
             on the inactive leaf. Where a tactile sign is provided at double doors with two active leafs, the
             sign shall be located to the right of the right hand door. Where there is no wall space at the
             latch side of a single door or at the right side of double doors, signs shall be located on the
             nearest adjacent wall. Signs containing tactile characters shall be located so that a clear floor
             space of 18 inches (455 mm) minimum by 18 inches (455 mm) minimum, centered on the

                                                     6
    Case 1:21-cv-04808-PKC-MMH Document 1 Filed 08/26/21 Page 7 of 17 PageID #: 7



              tactile characters, is provided beyond the arc of any door swing between the closed position
              and 45 degree open position.
VIII.   INACCESSIBLE MIRROR IN THE RESTROOM. NON COMPLIANT MOUNTED HEIGHT OF
        MIRROR IN THE RESTROOM EXCEEDS MAXIMUM HEIGHT ALLOWANCE.
           a. Mirrors located above lavatories or countertops shall be installed with the bottom edge of the
              reflecting surface 40 inches (1015 mm) maximum above the finish floor or ground. Mirrors
              not located above lavatories or countertops shall be installed with the bottom edge of the
              reflecting surface 35 inches (890 mm) maximum above the finish floor or ground.
 IX.    INACCESSIBLE PAPER TOWEL DISPENSER IN THE RESTROOMS. NON COMPLIANT
        MOUNTED HEIGHT OF PAPER TOWEL DISPENSER IN THE RESTROOMS EXCEEDS
        MAXIMUM HEIGHT ALLOWANCE.
           a. If soap and towel dispensers are provided, they must be located within the reach ranges
              specified in 308. Where a forward reach is unobstructed, the high forward reach shall be 48
              inches maximum and the low forward reach shall be 15 inches minimum above the finish floor
              or ground. Where a high forward reach is over an obstruction, the clear floor space shall extend
              beneath the element for a distance not less than the required reach depth over the obstruction.
              The high forward reach shall be 48 inches maximum where the reach depth is 20 inches
              maximum. Where the reach depth exceeds 20 inches, the high forward reach shall be 44 inches
              maximum and the reach depth shall be 25 inches maximum. Where a clear floor or ground
              space allows a parallel approach to an element and the side reach is unobstructed, the high side
              reach shall be 48 inches maximum and the low side reach shall be 15 inches minimum above
              the finish floor or ground. Where a clear floor or ground space allows a parallel approach to
              an element and the high side reach is over an obstruction, the height of the obstruction shall be
              34 inches maximum and the depth of the obstruction shall be 24 inches maximum. The high
              side reach shall be 48 inches maximum for a reach depth of 10 inches maximum. Where the
              reach depth exceeds 10 inches, the high side reach shall be 46 inches maximum for a reach
              depth of 24 inches maximum.

               23.      The above listing is not to be considered all-inclusive of the barriers, which

        exist at the Premises.

               24.      Upon information and belief, a full inspection of the defendants’ place of public

        accommodation will reveal the existence of other barriers to access.

               25.      As required by the ADA (remedial civil rights legislation) to properly remedy

        defendants’ discriminatory violations and avoid piecemeal litigation, plaintiff requires a full

        inspection of the defendants’ public accommodation in order to catalogue and cure all of the

        areas of non-compliance with the ADA. Notice is therefore given that plaintiff intends on

        amending the Complaint to include any violations discovered during an inspection that are not

        contained in this Complaint.

                                                     7
Case 1:21-cv-04808-PKC-MMH Document 1 Filed 08/26/21 Page 8 of 17 PageID #: 8



          26.      Defendants have denied plaintiff the opportunity to participate in or benefit

  from services or accommodations because of a disability.

          27.      Defendants have not satisfied their statutory obligation to ensure that their

  policies, practices, procedures for persons with disabilities are compliant with the laws. Nor

  have defendants made or provided reasonable accommodations or modifications to persons

  with disabilities.

          28.      Plaintiff has a realistic, credible and continuing threat of discrimination from

  the defendants’ non-compliance with the laws prohibiting disability discrimination. The

  barriers to access within defendants' place of public accommodation continue to exist and deter

  plaintiff.

          29.      Plaintiff frequently travels to the area where defendants’ place of public

  accommodation is located.

          30.      Plaintiff intends to patronize the defendants’ place of public accommodation

  several times a year after it becomes fully accessible.

                            FIRST CAUSE OF ACTION
           (VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT)

          31.      Plaintiff realleges and incorporates by reference all allegations set forth in this

  Complaint as if fully set forth herein.

          32.      Plaintiff is substantially limited in the life activity of both walking and body

  motion range and thus has a disability within the meaning of the ADA. As a direct and

  proximate result of plaintiff’s disability, plaintiff uses a wheelchair for mobility, and also has

  restricted range of motion.

          33.      The ADA imposes joint and several liability on both the property owner and

  lessee of a public accommodation. 28 C.F.R. 36.201(b).


                                                 8
Case 1:21-cv-04808-PKC-MMH Document 1 Filed 08/26/21 Page 9 of 17 PageID #: 9



          34.      Under the ADA, both the property owner and lessee are liable to the plaintiff

  and neither can escape liability by transferring their obligations to the other by contract (i.e.

  lease agreement). 28 C.F.R. 36.201(b).

          35.      Defendants have and continue to subject plaintiff to disparate treatment by

  denying plaintiff full and equal opportunity to use their place of public accommodation all

  because plaintiff is disabled. Defendants’ policies and practices have disparately impacted

  plaintiff as well.

          36.      By failing to comply with the law, defendants have articulated to disabled

  persons such as the plaintiff that they are not welcome, objectionable and not desired as patrons

  of their public accommodation.

          37.      Defendants have discriminated against the plaintiff by designing and/or

  constructing a building, facility and place of public accommodation that is not readily

  accessible to and usable by the disabled plaintiff and not fully compliant with the 1991

  Standards or the 2010 Standards. See 28 C.F.R. § 36.401(A)(1) and 42 U.S.C.

          §12183(a)(1).

          38.      Defendants’ place of public accommodation is not fully accessible and fails to

  provide an integrated and equal setting for the disabled, all in violation of 42 U.S.C.

  §12182(b)(1)(A) and 28 C.F.R. § 36.203.

          39.      Upon making alterations to their public accommodation, defendants failed to

  make their place of public accommodation accessible to plaintiff to the maximum extent

  feasible in violation of 28 C.F.R. §§ 36.402 and 36.406.

          40.      Upon making these alterations to the primary function areas, defendants failed

  to make the paths of travel to the primary function areas accessible to plaintiff, in violation of

  28 C.F.R. § 36.403.

                                                9
Case 1:21-cv-04808-PKC-MMH Document 1 Filed 08/26/21 Page 10 of 17 PageID #: 10



           41.      28 C.F.R. § 36.406(5) requires defendants to make the facilities and elements

    of their noncomplying public accommodation accessible in accordance with the 2010

    Standards.

           42.      Defendants failed to make all readily achievable accommodations and

    modifications to remove barriers to access in violation of 28 C.F.R. § 36.304. It would be

    readily achievable to make defendants’ place of public accommodation fully accessible.

           43.      By failing to remove the barriers to access where it is readily achievable to do

    so, defendants have discriminated against plaintiff on the basis of disability in violation of §

    302(a) and 302(b)(2)(A)(iv) of the ADA, 42 U.S.C. § 12182(a), (b)(2)(A)(iv), and 28 C.F.R.

    § 36.304.

           44.      In the alternative, defendants have violated the ADA by failing to provide

    plaintiff with reasonable alternatives to barrier removal as required by 28 C.F.R. § 36.305.

           45.      Defendants’ failure to remove the barriers to access constitutes a pattern and

    practice of disability discrimination in violation of 42 U.S.C. § 12181 et. seq., and 28

           C.F.R § 36.101 et. seq.

           46.      Defendants have and continue to discriminate against plaintiff in violation of

    the ADA by maintaining and/or creating an inaccessible public accommodation.



                          SECOND CAUSE OF ACTION
             (VIOLATIONS OF THE NEW YORK STATE EXECUTIVE LAW)


           47.      Plaintiff realleges and incorporates by reference all allegations set forth in this

    Complaint as if fully set forth herein.

           48.      Plaintiff suffers from various medical conditions that separately and together

    prevent the exercise of normal bodily functions in plaintiff; in particular, the life activities of

                                                   10
Case 1:21-cv-04808-PKC-MMH Document 1 Filed 08/26/21 Page 11 of 17 PageID #: 11



    both walking and body motion range. Plaintiff therefore suffers from a disability within the

    meaning of the Executive Law § 296(21).

            49.       Defendants have and continue to subject plaintiff to disparate treatment by

    denying plaintiff equal opportunity to use their place of public accommodation all because

    plaintiff is disabled.

            50.       Defendants discriminated against plaintiff in violation of New York State

    Executive Law § 296(2), by maintaining and/or creating an inaccessible place of public

    accommodation. Each of the defendants have aided and abetted others in committing disability

    discrimination.

            51.       Defendants have failed to make all readily achievable accommodations and

    modifications to remove barriers to access in violation of Executive Law §

    296(2)(c)(iii).

            52.       In the alternative, defendants have failed to provide plaintiff with reasonable

    alternatives to barrier removal as required in violation of Executive Law § 296(2)(c)(iv).

            53.       It would be readily achievable to make defendants’ place of public

    accommodation fully accessible.

            54.       It would not impose an undue hardship or undue burden on defendants to make

    their place of public accommodation fully accessible.

            55.       As a direct and proximate result of defendants' unlawful discrimination in

    violation of New York State Executive Law, plaintiff has suffered, and continues to suffer

    emotional distress, including but not limited to humiliation, embarrassment, stress, and

    anxiety.

            56.       Plaintiff has suffered and will continue to suffer damages in an amount to be

    determined at trial.

                                                   11
Case 1:21-cv-04808-PKC-MMH Document 1 Filed 08/26/21 Page 12 of 17 PageID #: 12




                                THIRD CAUSE OF ACTION
          (VIOLATIONS OF THE ADMINISTRATIVE CODE OF THE CITY OF
                                        NEW YORK)
           57.  Plaintiff realleges and incorporates by reference all allegations set forth in this

    Complaint as if fully set forth herein.

           58.      Plaintiff suffers from various medical conditions that separately and

           together, impair plaintiff’s bodily systems - in particular, the life activity of both

    walking and body motion range -and thus plaintiff has a disability within the meaning of the

    Administrative Code § 8-102(16).

           59.      The Local Civil Rights Restoration Act of 2005 (the “Restoration Act”), also

    known as Local Law 85, clarified the scope of the Administrative Code in relation

           to the New York City’s Human Rights Law. The Restoration Act confirmed the

    legislative intent to abolish “parallelism” between the Administrative Code and the Federal

    and New York State anti-discrimination laws by stating as follows:

           The provisions of this title shall be construed liberally for the accomplishment of the

    uniquely broad and remedial purposes thereof, regardless of whether federal or New York

    State civil and human rights laws, including those laws with provisions comparably-worded

    to provisions of this title, have been so construed.

           Restoration Act § 7 amending Administrative Code §8-130 (emphasis added). The

    Restoration Act is to be construed broadly in favor of plaintiff to the fullest extent possible.

           60.     Defendants have and continue to subject plaintiff to disparate treatment and

    disparate impact by directly and indirectly refusing, withholding, and denying the

    accommodations, advantages, facilities, and privileges of their place of public accommodation

    all because of disability in violation of the Administrative Code § 8- 107(4). Each of the


                                                  12
Case 1:21-cv-04808-PKC-MMH Document 1 Filed 08/26/21 Page 13 of 17 PageID #: 13



    defendants have aided and abetted others in committing disability discrimination.

           61.      Defendants have discriminated, and continue to discriminate, against plaintiff

    in violation of the Administrative Code § 8-107(4) by designing, creating and/or maintaining

    an inaccessible commercial facility/space.

           62.      Defendants have subjected, and continue to subject, plaintiff to disparate

    treatment by directly and indirectly refusing, withholding, and denying the accommodations,

    advantages, facilities, and privileges of their commercial facility/space all because of disability

    in violation of the Administrative Code § 8-107(4).

           63.      In violation of Administrative Code § 8-107(6), defendants have and continue

    to, aid and abet, incite, compel or coerce each other in each of the other

           defendants’ attempts to, and in their acts of directly and indirectly refusing,

    withholding, and denying the accommodations, advantages, facilities, and privileges of their

    commercial facility/space and the place of public accommodation therein, all because of

    disability, as well as other acts in violation of the Administrative Code.

           64.      Defendants discriminated against plaintiff in violation of the Administrative

    Code, § 8-107(4), and Local Law 58 by maintaining and/or creating an inaccessible public

    accommodation.

           65.      As a direct and proximate result of defendants' unlawful discrimination in

    violation of the Administrative Code, plaintiff has suffered, and continues to suffer emotional

    distress, including but not limited to humiliation, stress, and embarrassment.

           66.     Upon information and belief, defendants’ long-standing refusal to make their

    place of public accommodation fully accessible was deliberate, calculated, egregious, and

    undertaken with reckless disregard to plaintiff’s rights under the Administrative Code.

           67.      By failing to comply with the law in effect for decades, defendants have

                                                   13
Case 1:21-cv-04808-PKC-MMH Document 1 Filed 08/26/21 Page 14 of 17 PageID #: 14



    articulated to disabled persons such as the plaintiff that they are not welcome, objectionable

    and not desired as patrons of their public accommodation.

           68.       Defendants engaged in discrimination with willful or wanton negligence,

    and/or recklessness, and/or a conscious disregard of the rights of others and/or conduct so

    reckless as to amount to such disregard for which plaintiff is entitled to an award of punitive

    damages pursuant to Administrative Code § 8-502.

           69.       By refusing to make their place of public accommodation accessible,

    defendants have unlawfully profited from their discriminatory conduct by collecting revenue

    from a non-compliant space and pocketing the money that they should have

           lawfully expended to pay for a fully compliant and accessible space. Defendants’

    unlawful profits plus interest must be disgorged.

           70.       Plaintiff has suffered and will continue to suffer damages in an amount to be

    determined at trial.

                             FOURTH CAUSE OF ACTION
           (VIOLATIONS OF THE NEW YORK STATE CIVIL RIGHTS LAW)
           71.  Plaintiff realleges and incorporates by reference all allegations set in this

    Complaint as if fully set forth herein.

           72.       Defendants discriminated against plaintiff pursuant to New York State

    Executive Law.

           73.       Consequently, plaintiff is entitled to recover the monetary penalty prescribed

    by Civil Rights Law §§ 40-c and 40-d for each and every violation.

                                          INJUNCTIVE RELIEF
           74.       Plaintiff will continue to experience unlawful discrimination as a result of

    defendants' failure to comply with the above-mentioned laws. Therefore, injunctive relief is

    necessary to order defendants to alter and modify their place of public accommodation and

    their operations, policies, practices and procedures.
                                                  14
Case 1:21-cv-04808-PKC-MMH Document 1 Filed 08/26/21 Page 15 of 17 PageID #: 15



           75.      Injunctive relief is also necessary to make defendants' facilities readily

    accessible to and usable by plaintiff in accordance with the above-mentioned laws.

           76.      Injunctive relief is further necessary to order defendants to provide auxiliary

    aids or services, modification of their policies, and/or provision of alternative methods, in

    accordance with the ADA, Executive Law and the Administrative Code.

                                     DECLARATORY RELIEF
           77.      Plaintiff is entitled to a declaratory judgment concerning each of the

    accessibility violations committed by defendants against plaintiff and as to required alterations

    and modifications to defendants’ place of public accommodation, facilities, goods and

    services, and to defendants’ policies, practices, and procedures.

                       ATTORNEY’S FEES, EXPENSES AND COSTS
           78.      In order to enforce plaintiff’s rights against the defendants, plaintiff has

    retained counsel and is entitled to recover attorney’s fees, expenses and costs pursuant to the

    ADA and the Administrative Code. 42 U.S.C. §12205; 28 C.F.R. §36.505; and Administrative

    Code § 8-502.

                                      PRAYER FOR RELIEF

           WHEREFORE, plaintiff respectfully requests that the Court enter a judgment against

    the defendants, jointly and severally, in favor of plaintiff that contains the following relief:

                          i.       Enter declaratory judgment declaring that defendants

                    have violated the ADA and its implementing regulations, Executive

                    Law and Administrative Code and declaring the rights of plaintiff as to

                    defendants' place of public accommodation, and defendants’ policies,

                    practices and procedures;

                         ii.       Issue a permanent injunction ordering defendants to

                    close and cease all business until defendants remove all violations of

                                                   15
Case 1:21-cv-04808-PKC-MMH Document 1 Filed 08/26/21 Page 16 of 17 PageID #: 16



               the ADA, the 1991 Standards or the 2010 Standards, Executive Law

               and Administrative Code, including but not limited to the violations set

               forth above;

                    iii.      Retain jurisdiction over the defendants until the Court is

               satisfied that the defendants' unlawful practices, acts and omissions no

               longer exist and will not reoccur;

                    iv.       Award of compensatory damages in an amount to be

               determined at trial;

                     v.       Award plaintiff punitive damages in order to punish and

               deter the defendants for their violations of the Administrative Code of

               the City of New York;

                    vi.       Award reasonable attorney’s fees, costs and expenses

               pursuant to the Administrative Code;

                   vii.       Find that plaintiff is a prevailing party in this litigation

               and award reasonable attorney’s fees, costs and expenses pursuant to the

               ADA; and

                  viii.       For such other and further relief, at law or in equity, to

               which plaintiff may be justly entitled.




                                             16
Case 1:21-cv-04808-PKC-MMH Document 1 Filed 08/26/21 Page 17 of 17 PageID #: 17



    Dated: August 26, 2021

          Brooklyn, New York




                                            Respectfully submitted,


                                            GABRIEL A. LEVY, P.C.
                                            Attorney for Plaintiff
                                            41 Flatbush Avenue
                                            1st Floor
                                            Brooklyn, NY 11217
                                            (347) 941-4715

                                            By: /s/ Gabriel A. Levy, Esq.
                                            GABRIEL A. LEVY, ESQ (5488655)
                                            Glevy@glpcfirm.com




                                      17
